Title: To Benjamin Franklin from Thomas Pownall, 12 October 1767
From: Pownall, Thomas
To: Franklin, Benjamin


Dear Sir.
Westhorp Oct. 12 67
As I pass’d thro London to this place I called at your door—you was not come to town—I have since been on a visit to Berkshire—and return’d this last week—and am now begun upon the Revision of my Administration of the Colonies, as also preparing my mind for next Sessions—in case any thing should arise which I scarce think will. I have gott a Copy of the Commission I was seeking, it is in Latin I found it in Rymer’s foedera.
My Mind being turned to those Subjects makes me wish your company more especially—and if you have nothing better to do may I flatter myself the pleasure of your company at this place—Lady Fawkener sends her Compliments. I am Dear Sir your friend and Servant
T Pownall.
 Addressed: Benjn / Franklin Esqr / at Mrs Stevenson / Craven-Street Strand / London / Free
